Exhibit 10.1

STOCK OPTION AGREEMENT

Under the

SUNCOKE ENERGY, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN

This Stock Option Agreement (the “Agreement”) entered into as of
                    (the “Agreement Date”), by and between SunCoke Energy, Inc.
(“SunCoke”) and                     , who is an employee of SunCoke or one of
its Affiliates (the “Participant”);

W I T N E S S E T H:

WHEREAS, the SunCoke Energy, Inc. Long-Term Performance Enhancement Plan (the
“Plan”) is administered by the Compensation Committee or its duly appointed
sub-committee (the Compensation Committee or such sub-committee, the
“Committee”), and the Committee has determined to grant to the Participant,
pursuant to the terms and conditions of the Plan, an award (the “Award”) of an
option representing the right to purchase shares of Common Stock of SunCoke (a
“Stock Option”), which Award is subject to a risk of forfeiture by the
Participant, with the vesting of such Option being conditioned upon the
Participant’s continued employment with SunCoke or one of its Affiliates through
the end of the applicable vesting period; and

WHEREAS, the Participant has determined to accept such Award;

NOW, THEREFORE, SunCoke and the Participant each intending to be legally bound
hereby, agree as follows:

ARTICLE I

OPTION TO PURCHASE COMMON STOCK

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a)    Participant    :            

 

(b)    Grant Date    :            

 

(c)    Shares Subject to Stock Option    :            

 

(d)    Exercise Price    :            

 

         Subject to continued employment through the applicable vesting date,
the shares subject to the Stock (e)    Vesting Schedule    :   

Option shall vest and become exercisable as follows:

•      1/3 on

•      1/3 on

•      Remainder on

        

 



--------------------------------------------------------------------------------

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

 

1.2 Award of Stock Option. Subject to the terms and conditions of the Plan and
this Agreement, the Participant is hereby granted a Stock Option to purchase up
to the number of Shares Subject To Stock Option set forth in Section 1.1, at the
Exercise Price set forth in Section 1.1. The Stock Option is not intended to be,
and shall not be treated as, an “incentive stock option” as such term is defined
under Section 422 of the Internal Revenue Code of 1986, as amended.

 

1.3 Term, Exercisability. Once vested, the Stock Option shall not be
exercisable, either in whole or in part, on or after the Expiration Date. Unless
fully exercised by the Expiration Date, the Stock Option shall automatically be
canceled to the extent not yet exercised. The “Expiration Date” shall be the
earliest to occur of:

 

  (a)                     , which is the ten-year anniversary of the Grant Date;

 

  (b) the 90-calendar day anniversary of the date of termination of the
Participant’s employment, other than the Participant’s Retirement, death,
permanent disability or a Qualifying Termination; or

 

  (c) the one-year anniversary of the date of the Participant’s Qualifying
Termination.

Notwithstanding anything herein to the contrary, the Stock Option, whether
vested or unvested, will be canceled immediately upon the termination of the
Participant’s employment at any time for Just Cause.

For the purposes of this Agreement: (i) Retirement shall mean a Participant’s
termination of employment, other than for Just Cause, where the Participant has
either attained age 55 and has provided services to SunCoke for ten years or
more or attained age 60 and has provided services to SunCoke for five years or
more; and (ii) a Participant shall have a “permanent disability” if he is found
to be disabled under the terms of SunCoke’s long-term disability policy in
effect at the time of the Participant’s termination due to such condition or if
the Committee in its discretion makes such determination.

 

1.4 Method of Exercising Stock Option.

 

  (a) The Stock Option, once vested, may be exercised from time to time in whole
or in part, by written notice delivered to and received by SunCoke prior to the
Expiration Date, so long as the Participant is in compliance with SunCoke’s
insider trading policy and the pre-clearance process. This notice must:

 

  (1) be signed by the Participant;

 

  (2) state the Participant’s election to exercise the Stock Option;

 

  (3) specify the number of whole shares of Common Stock with respect to which
the Stock Option is being exercised;

 

  (4) be accompanied by a check payable to SunCoke, in the amount of the
Aggregate Exercise Price for the number of shares purchased and the required tax
withholding. Alternatively, the Participant may pay all or a portion of the
Aggregate Exercise Price by:

 

Page 2



--------------------------------------------------------------------------------

  (i) delivering to SunCoke shares of previously owned Common Stock having an
aggregate Fair Market Value (valued as of the date prior to exercise) equal to
the Aggregate Exercise Price and required tax withholding, in which event, the
stock certificates evidencing the shares to be used shall accompany the notice
of exercise and shall be duly endorsed or accompanied by duly executed stock
powers to transfer the same to SunCoke; or

 

  (ii) authorizing a third party to sell a sufficient portion of the shares of
Common Stock acquired upon exercise of the Stock Option and remit to SunCoke a
sufficient portion of the sale proceeds to pay the entire Aggregate Exercise
Price and required tax withholding.

 

  (b) As soon as practicable after SunCoke receives such notice and payment,
SunCoke will deliver to the Participant either:

 

  (1) a certificate or certificates for the shares of Common Stock so purchased;
or

 

  (2) other evidence of the appropriate registration of such shares on SunCoke’s
books and records.

 

1.5 Termination of Employment.

 

  (a) Termination of Employment other than a Qualifying Termination or
Termination of Employment for Just Cause. Upon termination of the Participant’s
employment for any reason other than (i) a Qualifying Termination or (ii) a
termination of employment for Just Cause, the unvested portion of the Stock
Option shall terminate immediately and the vested portion of the Stock Option
shall remain outstanding and exercisable in accordance with Section 1.3 of this
Agreement.

 

  (b) Termination of Employment for Just Cause. Upon termination of the
Participant’s employment for Just Cause, the vested and unvested portion of the
Stock Option shall be canceled immediately.

 

  (c) Qualifying Termination of Employment. In the event of a Qualifying
Termination, the unvested portion of the Stock Option shall immediately vest and
become exercisable and the vested portion of the Stock Option, including the
portion that vests pursuant to this Section 1.5, shall remain exercisable for
the period set forth in Section 1.3 of this Agreement.

ARTICLE II

GENERAL PROVISIONS

 

2.1 Non-Assignability. Unless otherwise determined by the Committee, the Stock
Option shall not be assignable or transferable by the Participant, except as set
forth in Section 3.5 of the Plan. During the life of the Participant, the Stock
Option shall be exercisable only by the Participant or by the Participant’s
guardian or legal representative, unless the Committee determines otherwise.

 

2.2

Heirs and Successors. This Agreement shall be binding upon and inure to the
benefit of, SunCoke and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of SunCoke’s assets and business. In the event of the
Participant’s death prior to exercise

 

Page 3



--------------------------------------------------------------------------------

  of the Stock Option, the Stock Option may be exercised by the Participant’s
beneficiary (or if no designated beneficiary, then by the legal representative
of the Participant’s estate) to the extent such exercise is otherwise permitted
by this Agreement. Subject to the terms of the Plan, any benefits distributable
to the Participant under this Agreement that are not paid at the time of the
Participant’s death shall be paid at the time and in the form determined in
accordance with the provisions of this Agreement and the Plan, to the
beneficiary or legal representative of the estate of the Participant.

 

2.3 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.

 

2.4 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the
Stock Option and the terms and conditions of the Plan under which the Stock
Option is granted, the provisions in the Plan shall govern and prevail. The
Stock Option and this Agreement are each subject in all respects to, and SunCoke
and the Participant each hereby agree to be bound by, all of the terms and
conditions of the Plan, as the same may have been amended from time to time in
accordance with its terms.

 

2.5 Amendment. This Agreement may be amended in accordance with the terms of
Section 6.10(b) of the Plan.

 

2.6 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.7 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY, AND DETERMINED IN ACCORDANCE WITH
THE LAW OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PRE-EMPTED BY FEDERAL LAW, WHICH SHALL
GOVERN.

 

2.8 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, by facsimile, by overnight courier
or by registered or certified mail, postage prepaid and return receipt
requested. Notices to SunCoke shall be deemed to have been duly given or made
upon actual receipt by SunCoke. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

Page 4



--------------------------------------------------------------------------------

(a)    if to SunCoke:   

SUNCOKE ENERGY, INC.,

Compensation Committee of the Board of Directors

1011 Warrenville Road,

Lisle, IL 60532

Attention: Corporate Secretary

(b)    if to the Participant:   

to the address for Participant as it appears on

SunCoke’s records.

 

2.9 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

2.10 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

 

2.11 Forfeiture. The shares of Common Stock subject to the Stock Option granted
under this Agreement constitute incentive compensation. The Participant agrees
that any shares of Common Stock received with respect to this Agreement will be
subject to any clawback/forfeiture provisions applicable to SunCoke that are
required by law in the future, including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and/or any applicable
regulations.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

  SUNCOKE ENERGY, INC. By:   /s/ Gary P. Yeaw  

Gary P. Yeaw

for the Compensation Committee

of the Board of Directors

By:      

 

Participant

 

Page 5